News Release For Immediate Release November 24, 2009 For Further Information Contact: George Lancaster, Hines 713-966-7676 george.lancaster@hines.com HINES’ HEADQUARTERS AWARDED LEED® GOLD Iconic Williams Tower Transformed into a Beacon of Green (HOUSTON) – The Houston office of Hines, the international real estate firm, announced today that its iconic headquarters building, Williams Tower, has received Gold certification under the U.S. Green Building Council’s LEED® for Existing Buildings Rating System. Williams Tower is a 1.5 million-square-foot, 64-story office building that was developed by Hines in 1982 and has been managed and leased by Hines since.Designed by Philip Johnson/John Burgee, the tower was once the largest building in the world outside of a downtown area. Challenging traditional assumptions about skyscrapers, Williams Tower has demonstrated excellent energy efficiency, as reflected in its recognition by the U.S.
